FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-15-00175-CV

                                 Trial Court No. 11-3019-B/S1

Brown-Eyed Girl, LLC d/b/a Leigh Oliver's, and Brown-Eyed Girl, LLC
d/b/a Leigh Oliver's, as Assignee of Gourmet Resources, LLC and Alexandra
Weeks, Individually and d/b/a Gourmet Resources, LLC

Vs.

Truck Insurance Exchange
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                  $10.00    Shelley Poole
Indigent                                    $25.00    Martin Walker
Required Texas.gov efiling fee              $20.00    Martin Walker
Supreme Court chapter 51 fee                $50.00    Martin Walker
Filing                                     $100.00    Martin Walker
TOTAL:                                     $205.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 17th day of December 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk